 

Exhibit 10.1

 



FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) is made and entered into on June 19,
2019, by and between HUDSON SKYWAY LANDING, LLC, a Delaware limited liability
company (“Landlord”), and IOVANCE BIOTHERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.Landlord and Tenant are parties to that certain lease dated October 19, 2018
(the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 12,322 rentable square feet (the “Existing
Premises”) described as Suite 125 on the first floor of the building commonly
known as Skyway Landing II located at 999 Skyway Road, San Carlos, California
(the “Building”).

 

B.The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 8,110 rentable square feet described
as Suite 100 on the first floor of the Building and shown on Exhibit A attached
hereto (the “Expansion Space”), on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Expansion.

 

1.1.Effect of Expansion. Effective as of the Expansion Effective Date (defined
in Section 1.2 below), the Premises shall be increased from 12,322 rentable
square feet on the first floor to 20,432 rentable square feet on the first floor
by the addition of the Expansion Space, and, from and after the Expansion
Effective Date, the Existing Premises and the Expansion Space shall collectively
be deemed the Premises. The term of the Lease for the Expansion Space (the
“Expansion Term”) shall commence on the Expansion Effective Date and, unless
sooner terminated in accordance with the Lease, end on the Expiration Date
(which the parties acknowledge is April 30, 2021). From and after the Expansion
Effective Date, the Expansion Space shall be subject to all the terms and
conditions of the Lease except as provided herein. Except as may be expressly
provided herein, (a) Tenant shall not be entitled to receive, with respect to
the Expansion Space, any allowance, free rent or other financial concession
granted with respect to the Existing Premises, and (b) no representation or
warranty made by Landlord with respect to the Existing Premises shall apply to
the Expansion Space.

 

1.2.Expansion Effective Date. As used herein, “Expansion Effective Date” means
the date on which Landlord delivers to Tenant the Expansion Space in broom clean
condition (which date is anticipated to be June 1, 2019). Any delay in the
Expansion Effective Date shall not subject Landlord to any liability for any
loss or damage resulting therefrom. If the Expansion Effective Date is delayed,
the Expiration shall not be similarly extended.

 

1.3.Confirmation Letter. At any time after the Expansion Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit C
attached hereto, as a confirmation of the information set forth therein. Tenant
shall execute and return (or, by written notice to Landlord, reasonably object
to) such notice within five (5) days after receiving it.

 



1 

 

 

2.Base Rent. With respect to the Expansion Space during the Expansion Term, the
schedule of Base Rent shall be as follows:

 

Period During Expansion Term Annual Rate Per Square Foot (rounded to the nearest
100th of a dollar) Monthly Base Rent Expansion Effective Date through last day
of 12th full calendar month of Expansion Term $57.00 $38,522.50 13th full
calendar month of Expansion Term through last day of Expansion Term $58.71
$39,678.18

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3.Additional Security Deposit. No additional Security Deposit shall be required
in connection with this Amendment.

 

4.Tenant’s Share. With respect to the Expansion Space during the Expansion Term,
Tenant’s Share shall be 6.8441%.

 

5.Expenses and Taxes. With respect to the Expansion Space during the Expansion
Term, Tenant shall pay for Tenant’s Share of Expenses and Taxes in accordance
with the terms of the Lease.

 

6.Improvements to Expansion Space.

 

6.1.Configuration and Condition of Expansion Space. Tenant acknowledges that it
has inspected the Expansion Space and agrees to accept it in its existing
configuration and condition (or in such other configuration and condition as any
existing tenant of the Expansion Space may cause to exist in accordance with its
lease), without any representation by Landlord regarding its configuration or
condition and without any obligation on the part of Landlord to perform or pay
for any alteration or improvement, except as may be otherwise expressly provided
in this Amendment.

 

6.2.Responsibility for Improvements to Expansion Space. Any improvements to the
Expansion Space performed by or on behalf of Tenant on or after the Expansion
Effective Date shall be paid for by Tenant (subject to the Allowance described
in Section 1.1 of Exhibit B-1 to the Lease as incorporated herein by this
reference) and performed in accordance with the terms of the Lease (including,
without limitation, Exhibit B-1 thereto, as amended hereby). The parties further
acknowledge and agree that each reference to “Premises” in Exhibit B-1 to the
Lease shall be deemed to mean both (a) the Existing Premises and (b) the
Expansion Space (from and after the Expansion Effective Date). Landlord hereby
acknowledges that, as of the date hereof, the current amount of the Allowance
available for application towards the cost of Tenant Improvement Work in the
Existing Premises and the Expansion Space pursuant to Exhibit B-1 to the Lease
(as amended hereby) is $147,864.00.

 

7.Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

7.1.Parking. Effective as of the Expansion Effective Date, the reference to “40
unreserved parking spaces” in Section 1.9 of the Lease is hereby amended and
restated as “67 unreserved parking spaces”.



 

7.2.California Civil Code Section 1938. Pursuant to California Civil Code
§ 1938, Landlord hereby states that the Expansion Space has not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52).

 

Accordingly, pursuant to California Civil Code § 1938(e), Landlord hereby
further states as follows: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises”.

 



2 

 

 

In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Expansion Space, then (i) Tenant shall pay the
fee for such inspection, and (ii) the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the
Expansion Space shall be governed by the applicable terms of the Lease
(including, without limitation, Section 5 thereof).

 

7.3.Right of First Offer. The following provisions of the Lease are of no
further force and effect: Section 3.1.A (2) of Exhibit F to the Lease and the
second diagram on Exhibit G to the Lease.

 

8.Miscellaneous.

 

8.1.This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Tenant shall not be entitled, in
connection with entering into this Amendment, to any free rent, allowance,
alteration, improvement or similar economic incentive to which Tenant may have
been entitled in connection with entering into the Lease, except as may be
otherwise expressly provided in this Amendment.

 

8.2.Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

8.3.In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

8.4.Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

8.5.Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

8.6.Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Amendment. Landlord shall indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment. Tenant acknowledges that any assistance rendered
by any agent or employee of any affiliate of Landlord in connection with this
Amendment has been made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 



  LANDLORD:             HUDSON SKYWAY LANDING, LLC, a Delaware limited liability
company             By: Hudson Pacific Properties, L.P.,     a Maryland limited
partnership,     its sole member               By: Hudson Pacific Properties,
Inc.,       a Maryland corporation,       its general partner                
By: /s/ Derric Dubourdieu       Name: Derric Dubourdieu       Title: Senior Vice
President, Leasing                                 TENANT:             IOVANCE
BIOTHERAPEUTICS, INC., a Delaware corporation             By: /s/ Maria Fardis  
Name: Maria Fardis, Ph.D., M.B.A.   Title: President and Chief Executive Officer





 

4 

 

 

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

Intentionally Omitted

 

 

 

 

EXHIBIT B

 

WORK LETTER

 

Intentionally Omitted

 

 

 

 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

Intentionally Omitted

 



 

